NEWS Contact: Media: Becky Sanch 1.313.594.4410 bsanch@ford.com Equity Investment Community: Larry Heck 1.313.594.0613 fordir@ford.com Fixed Income Investment Community: Rob Moeller 1.313.621.0881 fixedinc@ford.com Shareholder Inquiries: 1.800.555.5259 or 1.313.845.8540 stockinf@ford.com FOR IMMEDIATE RELEASE FORD REPORTS THIRD QUARTER 2007 RESULTS – CONTINUES TO MAKE SIGNIFICANT PROGRESS ON ITS PLAN* · Third quarter and year-to-date 2007 results ahead of plan. · Significant continued improvement in core Automotive operations. · Cash balance above year-end 2006 levels, despite restructuring. · New vehicle quality continuing to improve. · New products continuing to perform well. DEARBORN, Mich., Nov. 8, 2007 – Ford Motor Company [NYSE: F] today reported a net loss of 19centsper share, or $380 million, for the third quarter of 2007.This compares with a net loss of $2.79per share, or $5.2 billion, in the third quarter of 2006. Ford’s third-quarter revenue was $41.1billion, up from $37.1billion a year ago.The increase primarily reflected higher net pricing, changes in currency exchange rates, and improved product mix. Ford’s third-quarter loss from continuing operations, excluding special items, was 1 cent per share, or $24million, compared with a loss of 45 cents per share, or $850 million, in the same period a yearago.** Special items reduced pre-tax results by $350million in the third quarter.These were more than explained by costs associated with our previously announced Trust Preferred Securities exchange offer, and charges associated with Ford Europe and PAG personnel reductions and other restructuring actions.Favorable cost adjustments associated with Ford North America personnel reduction programs were a partial offset. * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended Sept. 30, 2007. ** Earnings per share from continuing operations, excluding special items, is calculated on a basis that includes pre-tax profit and provision for taxes and minority interest.See tables following “Safe Harbor/Risk Factors” for the nature and amount of these special items and a reconciliation to U.S. Generally Accepted Accounting Principles ("GAAP"). Total Company – 2007 Third Quarter Financial Results Third Quarter 2007 O/(U) 2006 Wholesales (000) 1,487 20 Revenue (Bils.) $ 41.1 $ 4.0 Continuing Operations (Excluding Special Items)* Automotive $ (362 ) $ 1,494 Financial Services 556 (194 ) Pre-Tax Profits (Mils.) $ 194 $ 1,300 After-Tax Profits (Mils.) (24 ) 826 Earnings Per Share ** (0.01 ) 0.44 Special Items Pre-Tax (Mils.) $ (350 ) $ 4,908 Net Income After-Tax Profits (Mils.) $ (380 ) $ 4,868 Earnings Per Share** (0.19 ) 2.60 Automotive Gross Cash (Bils.)*** $ 35.6 $ 12.0 * See tables following “Safe Harbor/Risk Factors” for reconciliations to GAAP. ** Earnings per share is calculated on a basis that includes pre-tax profit and provision for taxes and minority interest.See tables following “Safe Harbor/Risk Factors” for the nature and amount of these special items and reconciliations to GAAP. *** See third table following “Safe Harbor/Risk Factors” for a reconciliation of Automotive gross cash to GAAP. Automotive gross cash, which includes cash and cash equivalents, net marketable securities, loaned securities and short-termVEBA assets, was $35.6billion at Sept. 30,2007, an increase of $1.7 billion from year-end 2006. The company continues to explore in greater detail the potential sale of Jaguar and Land Rover with interested parties and anticipates these discussions will culminate in an agreement no later than early nextyear. In addition, the company has been conducting a strategic review of Volvo, and has developed a plan.The first priority of the plan is to improve financial performance at Volvo.The plan also includes: enhancing Volvo’s position as a global producer of premium vehicles; establishing appropriate business arrangements between Volvo and Ford-brand operations to allow Volvo to operate on a more stand-alone basis in the absence of the PAG structure; and, continuing to achieve synergies between Ford-brand operations and Volvo in areas such as product development andpurchasing.The company plans to disclose Volvo’s financialperformance beginning with 2008results. 2 “Our third quarter performance is very encouraging,” said Ford President and Chief Executive Officer Alan Mulally.“We can see our plan taking hold with significant improvement continuing in our core Automotive operations.We remain committed to executing the four priorities of our plan – restructuring the business to operate profitably, accelerating the development of new products that our customers want and value, funding our plan and improving our balance sheet, and working even more effectively together as one Ford team, leveraging our global assets.” Highlights for 2007 thus far include: · Tentative agreement reached with the United Auto Workers (UAW) on a new four-year national labor contract, subject to ratification by UAW members, which significantly improves our competitiveness goingforward. · Strong performance in the 2007 Third Quarter U.S. Global Quality Research System (GQRS) study. · Ford Taurus, Taurus X and Mercury Sable earned Top Safety Pick ratings from the Insurance Institute for Highway Safety (IIHS) for achieving the highest possible ratings in frontal, side and rear crash test performance. · The Ford Mustang convertible became the first sports car and first convertible in history to earn the highest possible safety ratings from the National Highway Traffic and Safety Administration (NHTSA).The Mustang convertible earned five star ratings in all crash test and rollover categories. · Ford SYNC – the company’s fully integrated, voice-activated in-car communications and entertainment system developed in association with Microsoft – won one of 10 Popular Mechanics’ “Breakthrough Awards” which recognize products that set new benchmarks in design, creativity andengineering. · Ford South America unit sales up 19 percent year to date. · Ford Europe records sixth consecutive quarter of year-over-year profit improvement, and Ford Europe unit sales rose more than 5 percent in first nine months of 2007. · Ford Mondeo joins three other models – Ford Focus, Galaxy and S-MAX – with a five star performance on the Euro NCAP top 10 list, reinforcing Ford Europe’s position as the manufacturer with the highest number of vehicles in the top 10 for adult occupant protection. · Best-ever quarter for Land Rover unit sales. · Ford China unit sales up 27 percent in the first nine months of 2007. · Launched operations at new assembly plant in Nanjing, China.The new plant will produce the latest small-car models from both Ford and Mazda. · Achieved $1.8 billion in cost savings in first nine months of 2007, including $600 million in the thirdquarter (at constant volume, mix and exchange; excluding special items). · Continued to align capacity to match demand and improve our productivity in North America, reducing personnel by 6,800 in the third quarter. 3 The following discussion of the results of our Automotive sector and Automotive segments/business units is on a basis that excludes special items.See table following “Safe Harbor/Risk Factors” for the nature and amount of these special items and any necessary reconciliations to GAAP. AUTOMOTIVE SECTOR On a pre-tax basis, worldwide Automotive sector losses in the third quarter were $362 million.This compares with a pre-tax loss of $1.9 billion during the same period a year ago.The improvements were more than explained by higher net pricing, lower costs, and improved volume and mix, partially offset by higher interest expense, and unfavorable changes in currencyexchange rates. Vehicle wholesales in the third quarter were 1,487,000, up from 1,467,000 a yearago.Worldwide Automotive revenue for the third quarter was $36.3 billion, up from $32.5billion in the same period last year.The increase primarily reflected higher net pricing, changes in currency exchange rates, and improved product mix. Ford North America:In the third quarter,Ford North America reported a pre-tax loss of$1.0 billion, compared with a pre-tax loss of $2.1 billion a year ago.The improvement primarily reflected higher net pricing and improved product mix, partially offset by unfavorable changes in currency exchange rates.Revenue was $16.5billion, up from $15.4billion for the same period a yearago. Ford South America:Ford South America reported a third-quarter pre-tax profit of $386million, compared with a pre-tax profit of $201million a year ago.The improvement was primarily explained by higher net pricing and higher volume.Third quarter revenue improved to $2.1billion from $1.5billion in2006. Ford Europe:Ford Europe’s third-quarter pre-tax profit was $293million, compared with a pre-tax loss of $13million during the same period in 2006.The improvement was more than explained by lower costs and higher net pricing, partially offset by lower volume and less favorable mix.During the third quarter of 2007, Ford Europe’s revenue was $8.3 billion, compared with $7.3 billion during the third quarterof 2006. 4 Premier Automotive Group (PAG): PAG reported a pre-tax loss of $97million for the third quarter, compared with a pre-tax loss of $508million for the same period in 2006. The third-quarter 2007 result reflected a loss at Volvo, partially offset by a small profit at the combined Jaguar and Land Rover operation.The year-over-year improvement was primarily explained by cost reductions across all brands, including the non-recurrence of adverse 2006 adjustments to warranty reserves.Higher volumes and higher net pricing were partially offset by the effect of the continued weakening of the U.S. dollar against key European currencies.Third-quarter 2007 revenue was $7.4billion, compared with $6.5billion a yearago. Ford Asia Pacific and Africa:For the third quarter, Ford Asia Pacific and Africa reported a pre-tax profit of $30million, compared with a pre-tax loss of $56million a year ago.The improvement primarily reflected cost reductions and higher net pricing, partially offset by adverse product mix, mainly in Australia.Revenue was $1.8 billion for the third quarter of 2007, compared with $1.6billion in2006. Mazda: For the third quarter, Ford earned $18million from its investment in Mazda and associated operations, compared with $40million during the same period a year ago. Other Automotive: Third-quarter results included apre-tax profit of $29million, compared with a profit of $553million a year ago.
